             Case 1:19-cr-00366-LGS Document 6 Filed 05/24/19 Page 1 of 1



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,


                      Plaintiff,                         19 Cr. 366

        v.

 STEPHEN M. CALK,

                      Defendant.



                                   NOTICE OF APPEARANCE

       The undersigned respectfully enters his appearance as counsel for defendant Stephen M.

Calk in the above-captioned action. The undersigned is admitted to practice in this Court and is

in good standing.


Dated: New York, NY
       May 23, 2019



                                                          /s/ Daniel L. Stein

                                                          MAYER BROWN LLP
                                                          1221 Avenue of the Americas
                                                          New York, NY 10020
                                                          dstein@mayerbrown.com
